Exhibit 10.4

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of July 28, 2014 by and between EAST BOSTON SAVINGS BANK, a bank
organized under the laws of the Commonwealth of Massachusetts with its
headquarters located in East Boston, Massachusetts (the “Bank”), and Richard J.
Gavegnano (the “Executive”). The Agreement is effective as of January 8, 2009
(the “Effective Date”).

WHEREAS, the Executive originally entered into an employment agreement with the
Bank on January 8, 2009 (the “Original Agreement”); and

WHEREAS, in connection with the conversion of Meridian Financial Services,
Incorporated (the “MHC”) from the mutual holding company to the stock holding
company form of organization, the Bank desires to amend and restate the Original
Agreement in order to remove any reference to the MHC structure and to make
certain other changes; and

WHEREAS, the Original Agreement may be amended in accordance with Section 18 of
the Original Agreement; and

WHEREAS, the Executive has agreed to such amendment and restatement of the
Original Agreement; and

WHEREAS, the Board of Directors of the Bank and the Executive believe it is in
the best interests of the Bank to enter into the Agreement in order to reinforce
and reward the Executive for his service and dedication to the continued success
of the Bank.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Bank and the Executive agree as follows:

1 . Employment. The Bank agrees to employ the Executive and the Executive agrees
to be employed by the Bank on the terms and conditions set forth in this
Agreement.

2. Capacity. The Executive shall serve the Bank as President and Chief Executive
Officer, and as Chairman of the Board of Directors. The Executive shall also
serve the Bank in such other or additional offices as the Executive may be
requested to serve by the Board of Directors of the Bank (the “Board of
Directors”). In such capacity or capacities, the Executive shall perform such
services and duties in connection with the business, affairs and operations of
the Bank as may be assigned or delegated to the Executive from time to time by
or under the authority of the Board of Directors, and the Executive shall adhere
to all policies established by the Board of Directors or Committees thereof at
all times. If as a result of the Board of Directors directing the Executive to
serve in such “other” office(s) the Executive would have a right to terminate
his employment for Good Reason pursuant to Section 6(b)(i) below, then he will
be entitled to the benefits as are provided to him under Section 7(e) below.



--------------------------------------------------------------------------------

3. Term.

(a) The term of this Agreement shall be (i) the initial term, consisting of the
period commencing on the Effective Date and ending on the second anniversary of
the Effective Date, plus (ii) any and all extensions of the initial term made
pursuant to this Section 3, unless terminated at an earlier date pursuant to
Section 6 below.

(b) The term of this Agreement shall be extended for one day each day so that a
constant twenty-four (24) calendar month term shall remain in effect, until such
time as the Board of Directors or the Executive elects not to extend the term of
the Agreement by giving written notice to the other party in accordance with the
terms of this Agreement, in which case the term of this Agreement shall be fixed
and shall end on the second anniversary of the date of such written notice.

4. Compensation and Benefits. The regular compensation and benefits payable to
the Executive under this Agreement shall be as follows:

(a) Salary. For all services rendered by the Executive under this Agreement, the
Bank shall pay the Executive a salary (the “Salary”) at the annual rate of
$600,000, subject to increase from time to time in the discretion of the Board
of Directors. The Salary shall be payable in periodic installments in accordance
with the Bank’s usual practice for its senior executives.

(b) Bonus. The Executive shall be entitled to participate in an annual incentive
program established by the Board of Directors with such terms as may be
established in the sole discretion of the Board of Directors.

(c) Regular Benefits. The Executive shall also be entitled to participate in any
employee benefit plans, medical insurance plans, life insurance plans,
disability income plans, retirement plans, vacation plans, expense reimbursement
plans and other benefit plans which the Bank may from time to time have in
effect for all or most of its senior executives, and for which the Executive is
eligible. Such participation shall be subject to the terms of the applicable
plan documents, generally applicable policies of the Bank, and applicable law.
Nothing contained in this Agreement shall be construed to create any obligation
on the part of the Bank to establish any such plan or to maintain the
effectiveness of any such plan which may be in effect from time to time.

(d) Taxation of Payments and Benefits. The Bank shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Agreement to the extent that it reasonably and in good faith believes
that it is required to make such deductions, withholdings and tax reports.
Payments under this Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Agreement shall be construed to require the Bank
to make any payments to compensate the Executive for any adverse tax effect
associated with any payments or benefits or for any deduction or withholding
from any payment or benefit.

 

2



--------------------------------------------------------------------------------

(e) Exclusivity of Salary and Benefits. The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.

5. Extent of Service. During the Executive’s employment under this Agreement,
the Executive shall, subject to the direction and supervision of the Board of
Directors, devote the Executive’s full business time, best efforts and business
judgment, skill and knowledge to the advancement of the Bank’s interests and to
the discharge of the Executive’s duties and responsibilities under this
Agreement. The Executive shall not engage in any other business activity, except
as may be approved by the Board of Directors; provided that nothing in this
Agreement shall be construed as preventing the Executive from:

(a) investing the Executive’s assets in any company or other entity in a manner
not prohibited by Section 9(d) and in such form or manner as shall not require
any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; or

(b) engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.

6. Termination. The Executive’s employment under this Agreement shall terminate
under the following circumstances set forth in this Section 6.

(a) Termination by the Bank for Cause. The Executive’s employment under this
Agreement may be terminated for Cause without further liability on the part of
the Bank effective immediately upon a vote of the Board of Directors and written
notice to the Executive. Only the following shall constitute “Cause” for such
termination:

(i) the conviction of, the Executive for any felony involving deceit, dishonesty
or fraud;

(ii) a material act or acts of dishonesty in connection with the performance of
the Executive’s duties, including without limitation, material misappropriation
of funds or property;

(iii) an act or acts of gross misconduct by the Executive; or

(iv) continued, willful and deliberate non-performance by the Executive of
duties (other than by reason of illness or disability) which has continued for
more than 30 days following written notice of non-performance from the Board of
Directors (or Executive Committee) which specifically describes the alleged
non-performance.

A determination of whether the Executive’s employment shall be terminated for
Cause shall be made at a meeting of the Board of Directors called and held for
such purpose, at which the Board of Directors makes a finding that in the good
faith opinion of the Board of Directors an event set

 

3



--------------------------------------------------------------------------------

forth in subclauses (i), (ii), (iii) or (iv) has occurred and specifying the
particulars thereof in detail. The Executive shall be permitted to appear before
the Board of Directors prior to any such determination, without legal counsel,
to explain his position on whether there is Cause for his termination. If the
Executive disputes the Board’s determination of Cause, he may request
arbitration pursuant to Section 10 below. The fact that the Board may have acted
in good faith in making the determination of Cause is not determinative of
whether in fact the Board had Cause to terminate the Executive.

(b) Termination by the Executive. The Executive’s employment under this
Agreement may be terminated by the Executive by written notice to the Board of
Directors within sixty (60) days following an event constituting “Good Reason.”
The Executive’s termination of employment shall become effective on the
thirty-first (31st) day following such notice, provided the Bank has not
remedied the condition giving rise to the event of “Good Reason.” For purposes
of this Agreement, “Good Reason” shall mean:

(i) a material diminution or other substantial adverse change, not consented to
by Executive, in the nature or scope of the Executive’s responsibilities and
authorities;

(ii) any demotion of the Executive from his current title of Chief Executive
Officer or removal from his seat on the Board of Directors;

(iii) a material reduction in the Executive’s base salary except for
across-the-board reductions similarly affecting all or substantially all
officers;

(iv) involuntary relocation of the Bank’s offices in which the Executive is
principally employed by more than 50 miles (10 miles in the event of a Change in
Control); or

(v) failure of the Bank to comply with material terms of this Agreement or the
Executive’s executive supplemental retirement agreement.

(c) Termination by the Bank Without Cause. The Executive’s employment under this
Agreement may be terminated by the Bank without Cause (which, for purposes of
clarification, shall not include a termination of Executive’s employment under
this Agreement due to Executive’s death or Disability) upon written notice to
the Executive. A determination of whether the Executive’s employment shall be
terminated without Cause will be made solely by the Executive Committee of the
Board of Directors.

(d) Termination by the Executive Other Than For Good Reason. The Executive may
terminate his employment other than for Good Reason by giving 30 days advance
notice to the Bank.

(e) Disability. If the Executive shall be disabled so as to be unable to perform
the essential functions of the Executive’s then existing position or positions
under this

 

4



--------------------------------------------------------------------------------

Agreement with or without reasonable accommodation, for a total of more than 90
days in any calendar year, the Board of Directors may terminate the Executive’s
employment upon written notice to the Executive. If any question shall arise as
to whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Bank shall, submit to the Bank a certification in reasonable
detail by a physician selected by the Bank to whom the Executive or the
Executive’s guardian has no reasonable objection as to whether the Executive is
so disabled, and such certification shall for the purposes of this Agreement be
conclusive of the issue. The physician shall be board-certified in the area of
medicine applicable to the particular disability involved. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification (unless the failure results from matters beyond the
control of the Executive), the Bank’s determination will determine the issue of
whether the Executive is disabled. Nothing in this Section 6(d) shall be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et
seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et seq,
Massachusetts General Laws Chapter 151B, and Section 10 below.

(f) Death. The Executive’s employment hereunder shall terminate upon his death.

(g) Termination and Board Membership. To the extent Executive is a member of the
board of directors or trustees of the Bank or any of its affiliates on the date
of termination of employment with the Bank (other than a termination due to
normal retirement), Executive will resign from all of the boards of directors
and trustees immediately following such termination of employment with the Bank.
Executive will be obligated to tender this resignation regardless of the method
or manner of termination (other than termination due to normal retirement), and
such resignation will not be conditioned upon any event or payment.

7. Certain Compensation Upon Termination.

(a) Compensation Upon Voluntary Termination. If the Executive shall resign
(including by retirement) and voluntarily terminate employment without Good
Reason, the Bank shall pay to the Executive the Executive’s accrued and unpaid
salary, accrued and unpaid vacation pay and all rights and benefits that the
Executive is entitled to receive under the terms of the Bank’s benefit plans or
arrangements, including the Executive’s rights under any Supplemental Executive
Retirement Agreement in effect between the Bank and the Executive (the “Accrued
Obligations”), including the agreement originally effective July 1, 2007 and
subsequently amended and restated.

(b) Compensation Upon Death. In the event the Executive’s employment shall
terminate in the event of his death, his surviving spouse (or estate if there is
no surviving spouse) shall be entitled to receive the Accrued Obligations,
including a pro-rata bonus through the date of his death. His surviving spouse
(or estate if there is no surviving spouse) shall also be entitled to any death
benefit provided under the Bank’s life insurance plans and any Endorsement Split
Dollar Agreement in effect between the Bank and the Executive, including the
agreement effective January 8, 2009.

 

5



--------------------------------------------------------------------------------

(c) Compensation Upon Disability. In the event the Executive’s employment shall
terminate by reason of disability as provided in Section 6(d) above, he shall be
entitled to his Accrued Obligations, including a pro-rata bonus through the date
of his disability, and such disability benefits as determined in accordance with
any short or long-term disability plans then in effect for executives of the
Bank.

(d) Compensation Upon Termination by the Bank for Cause. In the event the
Executive’s employment shall be terminated by the Bank for Cause as provided by
Section 6(a) above, he shall be entitled to receive his Accrued Obligations
only.

(e) Compensation Upon Termination of the Bank Without Cause or by the Executive
for Good Reason. In the event the Executive’s employment shall be terminated by
the Bank without Cause as provided in Section 6(c) above, or by the Executive
for Good Reason as provided in Section 6(b) above, he shall be entitled to
receive the Accrued Obligations. In addition, subject to the Executive’s
agreement to a release of any and all legal claims in a form satisfactory to the
Bank and the expiration of the applicable revocation period and subject to
compliance with the provisions of Section 9 hereof, the Bank shall pay the
Executive an amount equivalent to the sum of (i) two (2) times the Executive’s
Salary at the rate then in effect pursuant to Section 4(a); and (ii) the value
of 24 months of health insurance premiums for health insurance coverage provided
by the Bank, based on the coverage provided to the Executive immediately prior
to his termination. The Bank shall make this in a single lump sum cash payment
within ten (10) days following the termination of employment, provided, however,
if Executive is a “specified employee” (as defined below) of a publicly traded
company, the payment may be delayed and paid to the Executive on the first day
of the seventh month following termination of employment if required to avoid
penalty under Section 409A of the Internal Revenue Code (“Code”). For purposes
of this Section 7(e), the Executive shall not have a “termination of employment”
until he has a “separation from service” within the meaning of Code Section 409A
and the regulations promulgated thereunder. Also for purposes of this
Section 7(e), Executive is a specified employee if Executive is a “key employee”
within the meaning of Code Section 416(i) (without regard to paragraph
(i) thereof). The form of release referenced above is annexed hereto as Exhibit
A.

(f) No mitigation. To the extent that the Executive receives any payments
pursuant to this Section 7, he shall not be required to seek to mitigate any
such payments by seeking other employment, and the Bank shall not be entitled to
offset any income earned by the Executive following his termination against any
money owed to the Executive to the Bank pursuant to this Section 7.

8. Termination in Connection with a Change in Control.

(a) For purposes of this Agreement, a “Change in Control” means a change in
control of the Bank or Meridian Bancorp, Inc., a Maryland corporation, (the
“Company”) as defined in Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended, and rules, regulations, and guidance of general application
thereunder, including the following:

 

6



--------------------------------------------------------------------------------

i. Change in ownership: A change in ownership of the Bank or the Company occurs
on the date any one person or group of persons accumulates ownership of more
than 50% of the total fair market value or total voting power of the Bank or the
Company; or

ii. Change in effective control: A change in effective control occurs when
either (i) any one person or more than one person acting as a group acquires
within a 12-month period ownership of stock of the Company possessing 30% or
more of the total voting power of the Company; or (ii) a majority of the Bank’s
or Company’s Board of Directors is replaced during any 12-month period by
Directors whose appointment or election is not endorsed in advance by a majority
of the Bank’s or Company’s Board of Directors (as applicable), or

iii. Change in ownership of a substantial portion of assets: A change in the
ownership of a substantial portion of the Company’s assets occurs if, in a 12
month period, any one person or more than one person acting as a group acquires
assets from the Company having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of the Company’s entire
assets immediately before the acquisition or acquisitions. For this purpose,
“gross fair market value” means the value of the Company’s assets, or the value
of the assets being disposed of, determined without regard to any liabilities
associated with the assets.

(b) Termination. If within the period ending one year after a Change in Control,
(i) the Bank terminates the Executive’s employment without Cause, or (ii) the
Executive voluntarily terminates his employment with Good Reason, the Bank will,
within ten (10) calendar days of the termination of the Executive’s employment,
make a lump-sum cash payment to him equal to 2.99 times his “base amount” (as
defined for purposes of Section 280G of the Code) less any other “parachute
payments” (as also defined for purposes of Section 280G of the Code) made to the
Executive. The cash payment made under this Section 8(b) shall be made in lieu
of any payment also required under Section 7 of this Agreement because of the
Executive’s termination of employment. For purposes of this Section 8)(b), the
Executive shall not have a “termination of employment” until he has a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code (“Code”) and the regulations promulgated thereunder.

(c) The provisions of Section 9 , including the defined terms used in such
sections, shall continue in effect until the later of the expiration of this
Agreement or one year following a Change in Control, except the non-compete
provisions in Section 9(d) shall not be applicable in the event of a Change in
Control.

 

7



--------------------------------------------------------------------------------

(d) Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to this Section 8 of this Agreement, either alone or together
with other payments and benefits the Executive has the right to receive from the
Bank, would constitute a “parachute payment” under Section 280G of the Code, the
payments and benefits shall be reduced or revised, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under this Agreement or otherwise being non-deductible to the Bank pursuant to
Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. The reduction will be made in the manner determined by
the Executive, unless it is determined that permitting the Executive to make the
determination would violate Code Section 409A. In such case, the reduction will
be made first from the cash severance payment payable under this Section 8. The
Bank’s independent public accountants will determine any reduction in the
payments and benefits to be made pursuant to this Agreement or otherwise; the
Bank will pay for the accountant’s opinion. If the Bank and/or the Executive do
not agree with the accountant’s opinion, the Bank will pay to the Executive the
maximum amount of payments and benefits pursuant to this Section 8, as selected
by the Executive, that the opinion indicates have a high probability of not
causing any of the payments and benefits to be non-deductible to the Bank and
subject to the excise tax imposed under Section 4999 of the Code. The Bank may
also request, and the Executive has the right to demand that the Bank request, a
ruling from the Internal Revenue Service (“IRS”) as to whether the disputed
payments and benefits pursuant to this Section 8 have such tax consequences. The
Bank will promptly prepare and file the request for a ruling from the IRS, but
in no event will the Bank make this filing later than thirty (30) days from the
date of the accountant’s opinion referred to above. The request will be subject
to the Executive’s approval prior to filing; the Executive shall not
unreasonably withhold his approval. The Bank and the Executive agree to be bound
by any ruling received from the IRS and to make appropriate payments to each
other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which the Executive may be entitled upon termination of employment other than
pursuant to this Section 8, or a reduction in the payments and benefits
specified in this Section 8, below zero.

9. Confidential Information, Noncompetition and Cooperation.

(a) Confidential Information. As used in this Agreement, “Confidential
Information” means information belonging to the Bank which is of value to the
Bank in the course of conducting its business and the disclosure of which could
result in a competitive or other disadvantage to the Bank. Confidential
Information includes, without limitation, financial information, reports, and
forecasts; inventions, improvements and other intellectual property; trade
secrets; know-how; designs, processes or formulae; software; market or sales
information or plans; customer lists; and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Bank. Confidential Information includes information developed by the Executive
in the course of the Executive’s employment by the Bank, as well as other
information to which the Executive may have access in connection with the
Executive’s employment. Confidential Information also includes the confidential
information of others with which the

 

8



--------------------------------------------------------------------------------

Bank has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of the Executive’s duties under Section 9(b).

(b) Confidentiality. The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Bank with respect to all Confidential Information. At all times, both
during the Executive’s employment with the Bank and after its termination, the
Executive will keep in confidence and trust all such Confidential Information,
and will not use or disclose any such Confidential Information without the
written consent of the Bank, except as may be necessary in the ordinary course
of performing the Executive’s duties to the Bank.

(c) Documents, Records, etc. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Bank or are produced by
the Executive in connection with the Executive’s employment will be and remain
the sole property of the Bank. The Executive will return to the Bank all such
materials and property as and when requested by the Bank. In any event, the
Executive will return all such materials and property within ten business days
of the termination of the Executive’s employment for any reason. The Executive
will not retain with the Executive any such material or property or any copies
thereof after such termination except for a copy of his personnel file and any
documents pertaining to his termination of employment.

 

9



--------------------------------------------------------------------------------

(d) Noncompetition and Nonsolicitation. During the period in which the Executive
is employed by the Bank and for two (2) years thereafter, the Executive (i) will
not, directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the Bank
(other than terminations of employment of subordinate employees undertaken in
the course of the Executive’s employment with the Bank); and (iii) will refrain
from soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Bank.
Notwithstanding the foregoing, in the event that the Bank terminates the
Executive with Cause, or the Executive terminates his employment other than for
Good Reason, the restrictions in subsection (d)(i) will not apply to the
Executive. The intent of the parties is to avoid restricting the ability of the
Executive to obtain other employment if his employment with the Bank terminates
and he is not being paid during the period of the noncompetition obligation. The
Executive understands that the restrictions set forth in this Section 9(d) are
intended to protect the Bank’s interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this purpose.
For purposes of this Agreement, the term “Competing Business” shall mean a
business conducted anywhere in Suffolk, Middlesex, Essex and Norfolk Counties,
or within a 30-mile radius of the Bank’s headquarters (other than the State of
New Hampshire), which is competitive with any business which the Bank or any of
its affiliates conducts or proposes to conduct at any time during the employment
of the Executive. Notwithstanding the foregoing, the Executive may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business and may serve on the
Board of Directors of the entities listed on Appendix B.

(e) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall cooperate fully with the Bank in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Bank which relate to events or
occurrences that transpired while the Executive was employed by the Bank. The
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Bank at mutually
convenient times. During and after the Executive’s employment, the Executive
also shall cooperate fully with the Bank in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Bank. The Bank shall reimburse the Executive
for any reasonable out-of-pocket expenses incurred in connection with the
Executive’s performance of obligations pursuant to this Section 9(e).

(f) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Bank which might result from any breach by the Executive
of the promises set forth in this Section 9, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, subject to
Section 10 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any portion of this

 

10



--------------------------------------------------------------------------------

Agreement, the Bank shall be entitled, in addition to all other remedies that it
may have, to seek an injunction or other appropriate equitable relief to
restrain any such breach without showing or proving any actual damage to the
Bank.

10. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
binding arbitration under the auspices of JAMS (Judicial Arbitration and
Mediation Service), One Beacon Street, Boston, Massachusetts in accordance with
the Employment Arbitration Rules and Procedures Judgment upon the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. This
Section 10 shall be specifically enforceable. Notwithstanding the foregoing,
this Section 10 shall not preclude either party from pursuing a court action for
the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 10, and the arbitrator shall have the power to revoke, revise, or
otherwise modify any preliminary ruling by a court. The cost of all arbitration
proceedings shall be paid equally by the parties. Each party shall initially
bear his or its own attorney’s fees in connection with any arbitration, but the
arbitrator shall have the power to allocate the final payment of legal fees so
as to do substantial justice.

11. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 10 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.

13. Assignment; Successors and Assigns, etc. Neither the Bank nor the Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party;
provided that the Bank may assign its rights under this Agreement without the
consent of the Executive in the event that the Bank shall effect a
reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity. In the event of such assignment, the Bank will require the
reorganized, consolidated, or merged entity to assume the Bank’s obligations to
the Executive pursuant to this Agreement, and to recognize that the Executive is
a third-party beneficiary of any such action.This Agreement shall inure to the
benefit of and be binding upon the Bank and the Executive, their respective
successors (whether in the case of the Bank by merger or otherwise), executors,
administrators, heirs and permitted assigns.

 

11



--------------------------------------------------------------------------------

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Indemnification. In the event that the Executive is sued for any actions
arising out of or relating to his employment with the Bank, the Bank will
indemnify the Executive and hold him harmless against any money damages which
the Executive is ordered to pay as a result of the litigation, and will
indemnify the Executive for his reasonable attorney’s fees incurred in
connection with the defense of any such action by paying the Executive’s
reasonable attorney’s fees on an ongoing basis until the claim or litigation is
resolved.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Bank or, in the
case of the Bank, at its main offices, attention of the Board of Directors, and
shall be effective on the date of delivery in person or by courier or three
(3) days after the date mailed.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Bank.

19. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

20. Federal Deposit Insurance Act Compliance. All payments made by the Bank to
the Executive under any provision of this Agreement shall be subject to and
conditioned upon compliance with Section 18(k) of the Federal Deposit Insurance
Act, 12 U.S.C. § 1828(k) and any regulations promulgated hereunder.

 

12



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

22. Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive concerning the subject matter hereof and supersedes
the Original Agreement. No right is granted to the Executive under this
Agreement other than those specifically set forth herein. No agreement or
representation, oral or otherwise, expressed or implied, concerning the subject
matter of this Agreement has been made by either party that is not set forth
expressly in this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Bank, by its duly authorized officer, and by the Executive, as of the date
first above written.

 

EAST BOSTON SAVINGS BANK By:  

/s/ Domenic A. Gambardella

  Duly Authorized EXECUTIVE

/s/ Richard J. Gavegnano

Richard J. Gavegnano

Chairman of the Board, President and

Chief Executive Officer